Case 1:19-cv-09365-AKH Document 1-16 Filed 10/09/19 Page 1of3

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: 2008-0017/E

Surrogate Nora S. Anderson

 

asrvorcomly Sunogates court |
rk County Surrogate’s Cou
NeW OELLANEOUS DEPT. .

FEB 06 2018
FILED kd
| ___ Clerk

Dalia Genger, Trustee of the Orly Genger 1993 Trust

?

Petitioner,

 

-against-

 

Orly Genger, et al.,

Respondents.

 

NOTICE OF MOTION TO DISMISS PETITION

PLEASE TAKE NOTICE THAT, upon the accompanying Affirmation of Mitchell D.
Goldberg dated February 5, 2018, and upon all the pleadings and proceedings heretofore had
herein, Respondents Arnold Broser and David Broser, through his undersigned attorneys, will
move this Court, at 31 Chambers Street, New York, New York 10007, Room 509, on February
27, 2018 at 10:00 a.m., or as soon thereafter as counsel can be heard, for an order dismissing
with prejudice Dalia Genger’s Petition pursuant to SCPA Section 102 and CPLR Sections
321(a)(4), (5), (7) and (8) and for such further and other relief as the Court may deem just and
proper.

PLEASE TAKE FURTHER NOTICE THAT, pursuant to CPLR 2214(b), answering
papers, and any notice of cross-motion, with supporting papers, if any, shall be served on the

undersigned counsel at least seven (7) days prior to the return date of this motion.
Case 1:19-cv-09365-AKH Document 1-16 Filed 10/09/19 Page 2 of 3

Dated: New York, New York
February 5, 2018

 

New York, New York 10022
(212) 983-1221

Attorneys for Respondents
Arnold Broser and David Broser

To: Law office of Judith Bachman
Attn: Judith Bachman, Esq.
254 S. Main Street
Suite 306
New City, New York 10956
(845) 639-3210

Attorney for Petitioner Dalia Genger
Case 1:19-cv-09365-AKH Document 1-16 Filed 10/09/19 Page 3of3

AFFIDAVIT OF SERVICE

STATE OF NEW YORK )
) SS.:
COUNTY OF NEW YORK )

Mitchell D. Goldberg, being duly sworn, deposes and says:
That deponent is not a party to the action, is over 18 years of age
and resides in the County of Westchester, State of New York.

That on the 5°? day of February, 2017, deponent served the
within Affirmation In Support of Respondents Arnold Broser And
David Broser Motion To Dismiss Dalia Genger’s 2016 Petition upon
the following parties in this action:

Judith Bachman, Esq.
254 S. Main Street, Suite 306
New City, New York 10956
Counsel to Petitioner Dalia Genger
by depositing a true copy of same enclosed at the address

designated by said attorneys for that purpose by Federal Express,

in an official depository under the exclusive care and custody of

   

Federal Express within the State of New York Sfate.

Sworn to before me this
5th day of February, 2018

Senda Grsveciw

Notary Public VV

SANDRA SWERSKY
Notary Public - State of New York
No. 0° S''¥9220117
Qualified ir Wesicnester gounty
My Commission Exarrss April 12, 20 %
